DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/10/2021 has been entered. Claims 16-30 remain pending in the application. The applicant’s amendments to the claims, abstract, and the specification have overcome the objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (EP 3117774, in the IDS).


- an ultrasound probe comprising a plurality of transducers for emitting and receiving an ultrasound wave inside a region of a body (Figure 1, element 110,paragraphs 0024 and 0032), 
- a digital acquisition board comprising (Figure 1, element 120, paragraphs 0026-0027):
 o electronic circuits adapted to control the transducers to emit ultrasound waves and to convert signals sensed by transducers into digital data (Figure 2, elements 210 and 220, paragraph 0031), and
 o a real-time sequencer adapted to control the electronic circuits to drive the emission and reception of ultrasound signals, based on working parameters of the electronic circuits and sequence parameters (Figure 2, element 230, paragraph 0032) 
- a computer connected to the digital acquisition board and adapted at least for visualizing an image representing a portion of said region (Figure 1, element 130, paragraph 0028), the computer comprising a computer's memory (system memory, paragraph 0026), wherein at least part of the working parameters and sequence parameters are stored in the computer's memory (paragraphs 0045-0046), the digital acquisition board further comprises at least one Direct Memory Access controller adapted to access the computer's memory in reading and writing by implementation of Direct Memory Access protocols (paragraph 0034), and the real-time sequencer is adapted to send requests to the Direct Memory Access controller to recover said working parameters and sequence parameters from the computer's memory in real time (paragraphs 0034, and 0056-0057).



Regarding claim 18, Chang teaches The ultrasound imaging system according to claim 16, wherein the electronic circuits comprise an emission processing chain comprising (Figure 2, element 210)  a transmission beamformer adapted to generate digital signals, and a pulser adapted to convert each digital signal into an electrical excitation of a transducer (paragraphs 0024, 0026, and 0032).

Regarding claim 19, Chang teaches The ultrasound imaging system according to claim 16, wherein the electronic circuits comprise a reception processing chain comprising an analog processing chain (paragraphs 0026 and 0033), and a digital processing chain comprising at least an analog to digital converter (paragraphs 0026 and 0033).

Regarding claim 20, Chang teaches The ultrasound imaging system according to claim 16, wherein the working parameters comprise signal reception parameters including filtering coefficients, gains, demodulation frequencies, and time gain compensation profiles, and signal emission parameters including delays, signal waveforms, and iodization parameters (paragraphs 0064-0068).



Regarding claim 22, Chang teaches The ultrasound imaging system according to claim 21, wherein at least one library stored in the data acquisition board comprises at least one of a library of waveforms for ultrasound emission, and a library of filters coefficients for received signals filtering (paragraphs 0064-0068).

Regarding claim 23, Chang teaches The ultrasound imaging system according to claim 16, wherein the real-time sequencer comprises a single ASIC or FPGA including a software programmable processor (paragraph 0029).

Regarding claim 24, Chang teaches The ultrasound imaging system according to claim 16, wherein the computer's memory further stores the digital data converted by the electronic circuits (paragraphs 0033 and 0037).



Regarding claim 26, Chang teaches The ultrasound imaging system according to claim 16, wherein the at least one Direct Access Memory controller comprises one data import engine adapted to import data from the computer's memory by implementation of Direct Access Memory protocols (paragraph 0034), and one data export engine adapted to write data in the computer's memory by implementation of Direct Access Memory protocols (paragraph 0034).

Regarding claim 27, Chang teaches A digital acquisition board, for use in an ultrasound imaging system, said ultrasound imaging system comprising (figure 1, element 330, paragraph 0023): 
- an ultrasound probe comprising a plurality of transducers for emitting and receiving an ultrasound wave inside a region of a body (Figure 1, element 110,paragraphs 0024 and 0032), 
- a computer adapted at least for visualizing an image representing a portion of said medium (Figure 1, element 130, paragraph 0028), the computer comprising a memory (paragraph 0026), the data acquisition board being located between the ultrasound probe and the computer and comprising (Figure 1, paragraph 0026): 

- a real-time sequencer adapted to control the electronic circuits to drive the emission and reception of ultrasound signals, based on working parameters of the electronic circuits and sequence parameters (Figure 2, element 230, paragraph 0034), 
wherein the data acquisition board further comprises at least one Direct Memory Access controller adapted to access the computer's memory in reading and writing by implementation of Direct Memory Access protocols (paragraph 0034), and wherein the sequencer is to send requests to the Direct Memory Access controller to recover said working parameters and sequence parameters from the computer's memory in real time (paragraphs 0034, and 0056-0057).

Regarding claim 28, Chang teaches An ultrasound imaging process implemented by an ultrasound imaging system according to claim 16, the ultrasound imaging process comprising alternative emission and reception sequences, wherein prior to each emission sequence (paragraphs 0064-0068), the real-time sequencer sends a request to the Direct Memory Access Controller to recover the working parameters and sequence parameters 7Docket No. 0769-1009 corresponding to the next emission and reception sequences in real time from the computer's memory (paragraphs 0064-0068).



Regarding claim 30, Chang teaches An ultrasound imaging process according to claim 28, wherein the computer further comprises a controller (paragraph 0039), and the process further comprises the controller performing beamforming of the data received and processed by the digital acquisition board (paragraph 0039).
Response to Arguments
Applicant's arguments filed 08/10/2021, page 12 of remarks, have been fully considered but they are not persuasive. The applicant argues that the cited prior art doesn’t teach “working and sequence parameters allowing control of the electronic circuits to drive the emission and reception of the ultrasound signal is stored in the computer’s memory”. The prior art teaches control signals, in paragraphs [24-26 and 0032], where the control signals are responsible for generating an electrical drive signal to be applied to the transducer to transmit ultrasound signal and receive reflected signals. The control signals include work and sequence parameters. In the previous office action, the examiner cited paragraphs 0045-0046 to show the presetting and the processing of the reception data (channel data) using processing methods such as beamforming (paragraphs 0045-0046)
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. The applicant argues that the cited prior art doesn’t teach a DMA controller adapted to access the computer’s memory in reading. However, the DMA controller is capable of initiating a memory read or write cycles. The DMA controller provides a read and write control lines to the memory, therefore, the DMA controller is capable of access the memory in reading in order to transfer data. In the prior art the DMA controller transfer channel sample values from the memory to the system memory of the host pc through reading the values (paragraph 0034).
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. The applicant argues that Chang is mute on any request form the real-time sequencer to the DMA controller in order to recover the working and sequence parameters. The prior art teaches (front end processing circuit) sequencer (230) that transmit orders to the DMA to copy some channel data and processing pipeline stored there and to execute the data using  the processing pipeline (see figure 8 and paragraphs 0034, 0045, and 0056-0061).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793          

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793